[Cite as Billman v. Fredericks, 2021-Ohio-2435.]


                          IN THE COURT OF APPEALS OF OHIO
                             FOURTH APPELLATE DISTRICT
                                  PICKAWAY COUNTY

 David Billman,                       :   Case No. 20CA19
                                      :
              Petitioner-Appellant,   :
                                      :
        v.                            :   DECISION AND JUDGMENT
                                      :   ENTRY
 Mr. Fredericks, Warden,              :
                                      :   RELEASED: 07/09/2021
              Respondent-Appellee.    :
_____________________________________________________________
                                APPEARANCES:

 David Billman, Appellant, Pro Se.

 William H. Lamb, Assistant Attorney General, Cincinnati, Ohio for Appellee.
 _____________________________________________________________

 Wilkin, J.

         {¶1} This is an appeal from a Pickaway County Court of Common Pleas

 judgment entry that dismissed appellant, David Billman’s, petition seeking a writ

 of habeas corpus. After our review of appellant’s arguments, the record, and the

 applicable law, we affirm the trial court’s judgment of dismissal.

                                         BACKGROUND

         {¶2} In 2012, appellant was convicted of two counts of gross sexual

 imposition, two counts of rape, two counts of attempted rape, and five counts of

 gross sexual imposition involving two different children in Monroe County, Ohio.

 State v. Billman, 7th Dist. Monroe Nos. 12MO3 and 12MO5, 2013-Ohio-5774,

 ¶ 6. Appellant, in pertinent part, alleged on appeal that the state had failed to

 prove venue, i.e. the offenses had occurred in Monroe County. Id. at ¶ 11. The

 court of appeals overruled this specific argument, finding that there was sufficient
Pickaway App. No. 20CA19                                                               2


evidence to establish that the criminal offenses occurred in Monroe County, and

otherwise affirmed his convictions. Id. at ¶ 13, 49. Subsequently, appellant filed

an unsuccessful delayed appeal in the Supreme Court of Ohio in State v.

Billman, 138 Ohio St.3d 1467, 2014-Ohio-1674, 6 N.E.3d 1203, and an

unsuccessful federal petition for habeas corpus in Billman v. Warden, S.D. Ohio

No. 2:14-CV-1910, 2016 WL 931262 (Mar. 11, 2016).

       {¶3} Appellant then filed a petition in the Pickaway County Court of

Common Pleas seeking a writ of habeas corpus to be released from prison,

asserting among other allegations that the state failed to prove venue. Billman v.

Smith, 4th Dist. Pickaway No. 19CA18, 2020-Ohio-1358, ¶ 10. The trial court

dismissed appellant’s petition for failure to state a claim. Id. at ¶ 13. We

dismissed appellant’s appeal, finding among other reasons that venue was not

cognizable in habeas corpus. Id. at ¶ 20-22.

       {¶4} On October 15, 2020, appellant filed a second petition seeking a writ

of habeas corpus in the Pickaway County Court of Common Pleas, alleging that

the trial court that presided over his criminal convictions lacked jurisdiction based

on the state’s failure to prove venue. The trial court again dismissed appellant’s

second petition for failing to state a claim upon which relief could be granted,

which judgment is the subject of this appeal.

       {¶5} Appellant asserts three assignments of error: (1) the court is in error

as it wrongfully claims, in the decision and entry, that David Billman (David) didn’t

argue a jurisdiction issue, (2) the court is in error as it wrongfully claims in the
Pickaway App. No. 20CA19                                                              3


decision and entry that David challenged the indictment, and (3) the court is in

error as it wrongfully applied res judicata in the decision and entry.

       {¶6} In response, appellee argues that the trial court did not err in

dismissing appellant’s petition because appellant can prove no set of facts that

warrant him relief, and moves this court to affirm the trial court’s judgment of

dismissal.

                                     Law and Analysis

       {¶7} “To be entitled to a writ of habeas corpus, a petitioner must show that

he is being unlawfully restrained of his liberty and that he is entitled to immediate

release from prison or confinement.” McKinney v. Haviland, 162 Ohio St.3d 150,

2020-Ohio-4785, 164 N.E.2d 415, ¶ 6, citing R.C. 2725.01. ”Habeas corpus is

not available when there is an adequate remedy in the ordinary course of law.”

Id., citing Billiter v. Banks, 135 Ohio St.3d 426, 2013-Ohio-1719, 988 N.E.2d 556,

¶ 8. A direct appeal is an adequate remedy in the ordinary course of the law that

makes a habeas action unavailable. Jackson v. Johnson, 135 Ohio St. 3d 364,

2013-Ohio-999, 986 N.E.2d 989, ¶ 3, citing State ex rel. Nickleson v.

Mayberry, 131 Ohio St.3d 416, 2012-Ohio-1300, 965 N.E.2d 1000, ¶ 2,

citing Smith v. Mitchell, 80 Ohio St.3d 624, 625, 687 N.E.2d 749 (1998). An

appeal is still an adequate remedy that precludes a habeas action, even if it is

unsuccessful. Id., at ¶ 5, citing Childers v. Wingard, 83 Ohio St.3d 427, 428, 700

N.E.2d 588 (1998).

       {¶8} “[T]here is a limited exception to the adequate-remedy requirement:

‘when a court's judgment is void because it lacked jurisdiction, habeas is still an
Pickaway App. No. 20CA19                                                               4


appropriate remedy despite the availability of appeal.’ ” Leyman v. Bradshaw,

146 Ohio St.3d 522, 2016-Ohio-1093, 59 N.E.3d 1236, ¶ 9, quoting Gaskins v.

Shiplevy, 74 Ohio St.3d 149, 151, 656 N.E.2d 1282 (1995). Therefore, “[a]

successful habeas ‘petitioner must be able to establish that his present

incarceration is illegal because the trial court that rendered the conviction lacked

jurisdiction over the criminal case.’ ” Starkey v. Shoop, 4th Dist. Ross No.

20CA3705, 2021-Ohio-564, ¶12, quoting Steele v. Jenkins, 4th Dist. Ross No.

18CA3630, 2018-Ohio-4103, ¶ 9.

       {¶9} A trial court can dismiss a petition for habeas corpus under Civ.R.

12(B)(6) for failure to state a claim upon which relief can be granted “ ‘ “if, after all

factual allegations are presumed true and all reasonable inferences are made in

[the petitioner's] favor, it appears beyond doubt that he could prove no set of

facts entitling him to the requested extraordinary relief in habeas corpus.” ’ ”

Shoop at ¶ 9, quoting Smith v. Sheldon, 157 Ohio St. 3d 1, 2019-Ohio-1677, 131

N.E.3d 1, ¶ 5, quoting Keith v. Bobby, 117 Ohio St.3d 470, 2008-Ohio-1443, 884

N.E.2d 1067, ¶ 10.

       {¶10} Our review of a trial court’s dismissal of a habeas action for failure

to state a claim is de novo. Hammond v. Perry, 4th Dist. Hocking No. 12CA27,

2013-Ohio-3683, ¶ 11, citing Allen v. Bryan, 4th Dist. Hocking No. 12CA15,

2013-Ohio-1917, ¶ 7. This standard of review, “affords no deference to a trial

court's decision and, instead, applies its own, independent review to determine if

the Civ.R. 12(B)(6) requirements were satisfied.” Id., citing McDill v. Sunbridge

Care Ents., Inc., 4th Dist. Pickaway No. 12CA8, 2013-Ohio-1618, at ¶ 10.
Pickaway App. No. 20CA19                                                               5


       {¶11} Although appellant asserts three assignments of error, the

gravamen of his appeal is that the trial court erred in failing to grant his habeas

petition because the state failed to prove venue in his criminal trial; thus,

depriving the court of jurisdiction to preside over his case. We disagree.

       {¶12} “Venue is not a jurisdictional element of a criminal offense.” State

ex rel. Whitt v. Harris, 157 Ohio St. 3d 384, 2019-Ohio-4113, 137 N.E.3d 71, ¶

10, citing State v. Crawford, 5th Dist. Richland No. 18CA79, 2019-Ohio-273,

2019 WL 351248, ¶ 17. Rather, as we recognized in affirming the trial court’s

dismissal of appellant’s first habeas petition, venue is not cognizable in habeas

corpus because it is a sufficiency-of-the-evidence-based challenge. Billman, 4th

Dist. Pickaway No. 19CA18, 2020-Ohio-1358, ¶ 20-22, see also Cook v.

Maxwell, 2 Ohio St. 2d 107, 108-109, 206 N.E.2d 558, 559 (1965).

Consequently, appellant has failed to prove that the trial court lacked jurisdiction

to entertain his criminal case, which is a requirement in a habeas action as we

acknowledged in Shoop, 4th Dist. Ross No. 20CA3705, 2021-Ohio-564 at ¶12.

       {¶13} Further, appellant’s petition herein is his second, successive petition

seeking his release from prison on the basis that the state failed to prove venue

in his criminal trial. Res judicata bars successive habeas petitions. Lloyd v.

Robinson, 4th Dist. Ross No. 14CA3462, 2015-Ohio-1331, ¶ 14, citing State ex

rel. Childs v. Lazaroff, 90 Ohio St.3d 519, 520, 739 N.E.2d 802 (2001). This is

precisely the type of endless litigation to which res judicata applies. See State v.

Hatton, 4th Dist. Pickaway No. 19CA34, 2021-Ohio-1416, ¶ 16, quoting State v.

Miller, 4th Dist. Lawrence No. 11CA14, 2012-Ohio-1922, ¶ 5, quoting State v.
Pickaway App. No. 20CA19                                                            6


Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846 N.E.2d 824, ¶ 18 (“ ‘[R]es

judicata promotes the principles of finality and judicial economy by preventing

endless relitigation of an issue on which a defendant has already received a full

and fair opportunity to be heard.’ ”).

                                   CONCLUSION

       {¶14} Therefore, after employing a de novo review, we find that appellant

can prove no set of facts that would entitle him to the requested extraordinary

relief in habeas corpus. Because appellant’s petition is not cognizable in a

habeas action, and, as a successive petition, was barred by res judicata,

dismissal was the proper disposition. Accordingly, we affirm the trial court’s

judgment that dismissed appellant’s petition.



                                                        JUDGMENT AFFIRMED.
Pickaway App. No. 20CA19                                                           7


                               JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be assessed
to appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Pickaway County Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. and Hess, J.: Concur in Judgment and Opinion.

                                         For the Court,


                                  BY:    _________________________
                                         Kristy S. Wilkin, Judge

                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.